EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Len Taylor on 2/3/2022.
The application has been amended as follows: 
------------------------------------------------------------------
Cancel claim 20.
*************************************************************************************

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 11/30/2021. The changes and remarks disclosed therein have been considered. Claim 12 has been cancelled by the amendment. Claims 10 and 13-15 have been amended. New Claim 21 has been added. 
Claim 20 has been cancelled per telephone conversation with attorney Len Taylor.
Therefore, claims 1-11 and 13-19, 21 remain pending in the application.

Allowable Subject Matter
Claims 1-11, 13-19, 21 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Huang (US 20170285682 Al).

Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a cycle control circuit suitable for generating a refresh cycle control signal for controlling a refresh cycle based on a system clock signal, the memory clock signal, the monitoring signal and a refresh flag signal; and a control circuit suitable for generating the memory clock signal and the refresh flag signal based on the speed information signal, the system clock signal and the refresh cycle control signal.
Regarding independent claim 10 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the control device includes: a cycle control circuit configured to generate a refresh cycle control signal for controlling the refresh cycle based on the system clock signal, the memory clock signal, the monitoring signal and a refresh flag signal; and a control circuit configured to generate the memory clock signal and the refresh flag signal based on the speed information signal, the system clock signal and the refresh cycle 5Atty Docket No.: P17H0256/US App. No.: 15/987,586 control signal, wherein the first circuit includes the control circuit, and the second circuit includes the cycle control circuit.
Regarding independent claim 21, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a control device configured to generate a memory clock signal having a predetermined speed and a memory command signal on the basis of a system clock signal and a system command signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824